Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 13, 2020

                                      No. 04-19-00327-CV

                         PLAINSCAPITAL BANK and Albert Chapa,
                                     Appellants

                                                v.

                                     Andy HERNANDEZ,
                                          Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-17-712
                       The Honorable Baldemar Garza, Judge Presiding


                                         ORDER
        On September 6, 2019, we granted appellants’ agreed motion to abate, and we abated this
appeal for a period of 120 days to facilitate the effectuation of a settlement agreement. On
January 6, 2020, appellants filed an unopposed motion to extend the abatement period for an
additional forty-five days or, alternatively, extend the time for appellants to file a brief.
Appellants’ motion is GRANTED as to their abatement request. It is therefore ORDERED that
this appeal is ABATED until February 20, 2020. It is further ORDERED that appellants must
file a notification regarding the status of their settlement or a motion requesting an appropriate
disposition of this appeal by February 20, 2020. See Caballero v. Heart of Tex. Pizza, L.L.C., 70
S.W.3d 180 (Tex. App.—San Antonio 2001, no pet.); TEX. R. APP. P. 42.1, 43.2. All other
appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court